DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 4/8/2021, with respect to claims 1-4, 7-11 and 14-19 have been fully considered and are persuasive, the limitation “…and the first lever pulls the pin away from the first board when transitioning to the second position” is not taught by Raisoni and/or Kerrigan. Instead Kerrigan teaches the pin moved by the force of a user, not by the force/action of the lever transitioning motion. Therefore the previous rejection is hereby withdrawn. 
Regarding applicant’s interview request: 
    PNG
    media_image1.png
    167
    802
    media_image1.png
    Greyscale

Examiner seeks to clarify the record. At least 3 interviews were held during prosecution (formal/informal) where examiner’s position on the claims were 

    PNG
    media_image2.png
    238
    821
    media_image2.png
    Greyscale





Allowable Subject Matter
Claims 1-4, 7-11 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, including “…and the first lever pulls the pin away from the first board when transitioning to the second position,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-4, and 7-8 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
The specific teaching of claim 9, including “…and the first lever pulls the pin away from the first board when transitioning to the second position,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 10-11 and 14-17 depend, either directly or indirectly, from claim 9 and are therefore allowed for at least the same reasons.
The specific teaching of claim 18, including “…and the first lever pulls the pin away from the first board when transitioning to the second position,” in combination with the remaining elements or steps, are not taught or adequately .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/
Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        

/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841   


June 17, 2021